Citation Nr: 0812816	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  95-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability due 
to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had 12 years, 3 months, and 17 days of active 
service, including service from December 1961 to April 1965, 
and from July 1965 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In February 2001 and February 
2005, the Board remanded the veteran's claim to the RO for 
additional development.

By a November 2006 decision, the Board denied the claim.  The 
veteran then filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2008, the 
Court issued an order that implemented a joint motion to 
remand the claim.  The case has been returned to the Board 
for further action.


REMAND

The Board notes that the veteran filed an application for 
benefits in August 1988.  The submission included a claim of 
service connection for a skin condition.  The veteran 
asserted that he had a skin condition as the result of 
exposure to herbicides, such as Agent Orange, during active 
military service in the Republic of Vietnam.  After the case 
had been returned to the Board, the veteran's representative 
stated in March 2008 that the veteran did not have anything 
else to submit.  It was noted that the veteran waived his 
right to a remand to the agency of original jurisdiction 
(AOJ).  The veteran's representative requested that the Board 
proceed with the adjudication of the appeal.  However, given 
the findings of the February 2008 joint motion, further 
development is yet required.  Unfortunately, although nearly 
twenty years has passed in the adjudication of the claim, the 
Board must remand the case for a third time.

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

According to the parties of the joint remand, VA failed to 
meet its duty to assist the veteran in obtaining all 
available records to develop his claim.

Regarding records in the possession of a Federal agency, the 
AOJ must obtain records from the VA Medical Center (VAMC) in 
Manhattan, New York.  It was noted in the records from the 
VAMC in Lebanon, Pennsylvania, that the veteran had a cardiac 
catheterization done at the Manhattan VAMC in August 2001.  
The results of the procedure were incorporated into the 
Lebanon VAMC records.  There is no indication that the 
veteran was treated at the Manhattan facility other than for 
the one catheterization procedure that is already of record.  
The veteran has not identified that location as a facility 
where he was treated for a skin disability.  Nevertheless, 
because the parties to the joint motion have found the 
records to be pertinent to the claim, a request must be made 
to the Manhattan VAMC for medical records.

Records must also be obtained from the VA facility in 
Hollidaysburg, Pennsylvania.  An August 2001 record from the 
VA outpatient clinic (VAOPC) in Camp Hill, Pennsylvania, 
documented that the veteran had paperwork filled out for 
admission to the facility.  A November 2001 record showed 
that the veteran received an influenza vaccine in October 
2001 at Hollidaysburg.  Records must be requested from 
Hollidaysburg in the event there is evidence relevant to the 
claim.

Regarding records not in the possession of a Federal agency, 
the AOJ must request records from the Florida Hospital 
Heartland Medical Center in Sebring, Florida, and the Holy 
Spirit Hospital in Camp Hill, Pennsylvania.  Records from the 
Lebanon VAMC indicated that the veteran had a biopsy of the 
right forearm in October 2002 at the Florida Hospital 
Heartland Medical Center.  The results were obtained and 
incorporated into the VA treatment records in April 2004.  
Additionally, a December 2002 record from the Camp Hill VAOPC 
showed that the veteran received an influenza vaccine at the 
Florida facility.  Regarding Holy Spirit Hospital, medical 
records from 1983 are already of record.  However, it was 
noted in an August 2001 record from the Lebanon VAMC that the 
veteran had recently been seen at Holy Spirit Hospital for 
swelling in his left leg with a possible blood clot.  
According to the parties to the joint motion, records from 
these two facilities must be requested in the event there is 
evidence relevant to the claim.

In February 1995, the veteran submitted an authorization for 
release of information regarding David J. Ferner, D.O.  The 
veteran noted that he was treated by Dr. Ferner from 1972 to 
1975.  In April 1995, the RO submitted the release to 
Dr. Ferner and requested medical records.  The RO sent the 
veteran a letter that referenced the record request.  Dr. 
Ferner did not respond to the RO's request.  In September 
2005, the RO sent the veteran a letter informing him that Dr. 
Ferner had not responded to the request.  The veteran was 
asked to contact Dr. Ferner to have him forward the requested 
information as soon as possible.  Records from Dr. Ferner 
were never received by the RO and the veteran did not refer 
to the records in the next twelve years of the claims 
process.  According to the joint motion, VA did not meet its 
duty to assist when it made just one request.  Records from 
Dr. Ferner must therefore be requested again.

It appears that the veteran continues to receive regular 
treatment at the Lebanon VAMC and Camp Hill VAOPC.  Updated 
treatment records should be obtained in light of the remand.

Pursuant to the Board's February 2005 remand, the RO sent the 
veteran a notice letter in September 2005 to comply with the 
notification provisions of the VCAA.  The parties to the 
joint motion agreed that the Board did not provide an 
adequate statement of reasons and bases for its finding in 
the November 2006 decision that VCAA notice had been provided 
in a timely manner.  In the decision, the Board relied on the 
September 2005 notice letter as sufficient VCAA notice and 
stated that the notice was timely because the claim was re-
adjudicated by a March 2006 supplemental statement of the 
case (SSOC).  The parties to the joint motion perceived that 
the Board relied on a March 2003 SSOC and the March 2006 SSOC 
as sufficient notice.  Given the parties' agreement regarding 
what the Board did, another VCAA letter should be sent to the 
veteran in order to avoid any confusion on his part that may 
have been created by earlier notices or the joint motion.

In the November 2006 decision, the Board found that the 
veteran failed to report to scheduled VA examinations in 
January 2006 and February 2006 without good cause.  As a 
result, the Board addressed the claim of entitlement to 
service connection for a skin disability on the merits based 
on the evidence then of record.  See 38 C.F.R. § 3.655 
(2007).

The joint motion found that the Board did not provide an 
adequate statement of reasons or bases for the Board's 
finding that the veteran failed to provide good cause for 
"missing" the two scheduled VA examinations.  In the 
November 2006 decision, the Board detailed the RO's 
reasonable efforts to schedule the veteran for an 
examination.  Additionally, the Board provided an analysis of 
why good cause had not been shown by the veteran for failing 
to report to the scheduled examinations.  Such analysis does 
not suffice.  Given the language in the joint motion, and 
despite the facts set forth in the claims file, the Board 
concludes that the parties to the joint motion have agreed 
that VA did not properly schedule the veteran for an 
examination or the veteran provided good cause for failing to 
report to each examination.  Consequently, further attempts 
at scheduling a VA examination are warranted.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran.  The letter should notify the 
veteran of the information and evidence 
necessary to substantiate a claim of 
service connection for a skin disability.  
Notice regarding service connection 
resulting from exposure to herbicide 
agents should be included.  The veteran 
must be told to provide any evidence in 
his possession that pertains to his 
claim.  The letter should also contain 
notice of the manner in which both 
disability ratings and effective dates 
are assigned for awards of disability 
benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Ask the veteran 
to identify or submit relevant evidence, 
that is not already of record, pertaining 
to treatment for a skin condition since 
he returned from service in Vietnam.  The 
veteran should be given a reasonable 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain updated treatment records from 
the Lebanon VAMC and the Camp Hill VAOPC 
and associate the records with the claims 
folder.

3.  Obtain all medical records from the 
Manhattan VAMC and the VA facility in 
Hollidaysburg.

4.  Request medical records from the 
Florida Hospital Heartland Medical Center 
and the Holy Spirit Hospital.  Obtain a 
release from the veteran as necessary.

5.  Send a follow-up request for medical 
records to Dr. Ferner.  Obtain an updated 
release from the veteran as necessary.

6.  Notify the veteran of the results of 
the record requests.  When records are 
not received from any source, follow the 
notification procedures of 38 C.F.R. 
§ 3.159(e).

7.  Make every attempt to locate the 
veteran.  Enlist the aid of the veteran's 
representative and family.  If, after all 
efforts by the AOJ, it is determined that 
the veteran continues to reside in 
Pennsylvania, schedule the veteran for a 
VA examination at a local VAMC.  A copy 
of the letter from the VAMC informing him 
of the date, time, and place of the 
examination should be associated with the 
claims folder.  Inform the veteran that 
an examination is necessary to evaluate 
his claim, and that a failure to report 
for a scheduled examination, without good 
cause, could result in the claim being 
adjudicated on the available record.

(If the veteran is currently residing in 
a jurisdiction other than in 
Pennsylvania, such as Florida, then 
transfer the claims folder to the RO 
where the veteran resides so that a VA 
examination can be scheduled.)

8.  The VA examination should be 
conducted by a dermatologist, if 
feasible.  The claims folder, with any 
evidence obtained pursuant to the 
requests above, must be reviewed by the 
examiner in conjunction with the 
examination.  The veteran's history, 
current complaints, medical records 
(including service medical records) and 
examination findings must be considered 
in detail by the examiner.  Based on a 
review of the record and the examination, 
the examiner should provide an opinion as 
to medical probabilities that any 
diagnosed skin disability is in any way 
related to military service, including 
in-service herbicide exposure.  The 
rationale for the examiner's opinions 
should be set forth in detail.  If no 
disability traceable to military service, 
including in-service herbicide exposure, 
is found, this should be affirmatively 
stated, with an explanation for this 
conclusion.

(Should the AOJ fail to locate the 
veteran for the above examination, or 
should the veteran fail to report to the 
examination without good cause, forward 
the claims file to a physician with the 
expertise to issue the medical opinion 
requested above.  If an examination is 
not conducted, have the physician issue 
the requested medical opinion based on 
review of the available records in the 
claims file.  If good cause for failure 
to report is demonstrated, re-schedule 
the examination.)  

9.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

